DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

         TONI MARIE LUCCA, n/k/a TONI MARIE FIORITO,
                          Appellant,

                                    v.

                          ANTHONY LUCCA,
                             Appellee.

                              No. 4D16-3110

                          [January 25, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Jessica    Ticktin,    Judge;    L.T.    Case     No.
2014DR004088XXXXSB.

  Toni Marie Fiorito, Delray Beach, pro se, for appellant.

  Ralph T. White of Schutz & White, LLP, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

WARNER, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.